EXHIBIT 10.1 PURCHASE AND SALE AGREEMENT AGREEMENT made at Ottawa, Ontario on the 10th day of March, 2014 BY AND BETWEEN: VANSEN PHARMA INC., a corporation incorporated under the laws of Nevada, with its head office at 101 Convention Centre Drive, SUITE 700, Las Vegas, Nevada (the "Purchaser") AND: 6708595 Canada Inc., a corporation incorporated under the Canada Business Corporations Act, with its head office at 508 Gladstone, Suite 207, Ottawa, OntarioK1R 5P1 (the "Company") AND: KAZEM AGHARAZI, an individual residing at 44-1512 Walkley Road, Ottawa, Ontario, K1V 2G7 ("Agharazi") WHEREAS Agharazi is registered and beneficial owner of all of the issued and outstanding shares of Company (the "Shares"); WHEREAS Agharazi is the sole proprietor ofCANADIAN HEALTH EMPIRE, a sole proprietorship registered under the Business Names Act (Ontario) ("Canadian Health"); and WHEREAS Agharazi wishes to sell, and the Purchaser wishes to purchase, all of the issued and outstanding shares of the Company and all of the assets and undertaking of Canadian Health, the whole on the terms and conditions herein contained. NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is agreed by and between the Parties as follows: 1. Shares Acquired Agharzi hereby agree to sell, transfer and all of the assets and undertaking of Canadian Health and assign to the Purchaser and the Purchaser agrees to purchase from Agharazi all of the Shares, for a purchase price (the “Purchase Price”) equal to the aggregate of the value of the goodwill of the business of the Company (the “Goodwill”), and the net asset value (the “NAV”) of the Company determined as at the Closing Date (defined in paragraph 10 below). 2. Net Asset Value The NAV will be determined by aggregating the book value of the following assets, only, of the Company, determined as of the Closing Date: (a) all inventories (Schedule “B” I, II and III) held for sale, in good and salable condition, at the lower of cost or net realizable value (net of all applicable discounts, other than cash settlement discounts), (the “Inventory”), for which title is legally and beneficially held by the Company, subject to confirmation by physical inventory count and verification to be conducted the day prior to the Closing Date, and excluding broken packages, defective and expired goods. (b) Accounts receivables listed in Schedule “C” 1 For greater certainty, for the purpose of calculating the NAV, the assets of the Company shall only include the Inventory and the accounts receivables. The parties estimate the NAV of the Company as of the Closing Date (the “Closing NAV”) to be approximately $400,000.00, comprised of $300,000.00 for the Inventory and $100,000.00for the Accounts Receivables. 3. Goodwill The Goodwill shall include all product registrations (Schedule “D”), trade marks, files, formulations, all government export and import permits and customer name and contacts. The value of the Goodwill shall be $10,000.00 4. Payment The Purchase Price, which is estimated at $420,000.00, shall be paid as follows: o 110,000 restricted shares of common stock of Vansen Pharma Inc. (the "Vansen Shares") (VNSN : OTCBB) o $120,000 cash payable at Closing o $50,000 paid in equal monthly installments starting April 1, 2014 o $140,000 paid in 4 equal installments paid quarterly starting June 1, 2014 5. Conditions of Closing by the Purchaser The obligation of the Purchaser to complete the purchase of the Shares and of Canadian Health hereunder shall be subject to the satisfaction of or the compliance with, at or before the Closing Date, each of the following conditions, which are inserted for the sole benefit of the Purchaser, all or any of which conditions may be waived in whole or in part by the Purchaser by notice in writing given to Agharazi: (a) all of the representations and warranties of Agharazi and the Company made in or pursuant to this Agreement shall be true and correct in all material respects as at the Closing Date and with the same effect as if made as of the Closing Date and the Purchaser shall have received a certificate from Agharazi and the Company confirming the truth and correctness in all material respects of the said representations and warranties and an indemnity pursuant to which Agharazi jointly and severally agree to indemnify and save the Purchaser harmless in respect of all claims, actions, losses, damages or costs, including legal fees and disbursements on a solicitor and his client full indemnity basis, which the Purchaser may suffer or incur as a result of any representation or warranty of Agharazi and the Company being incorrect or breached; 2 (b) Agharazi shall have performed or complied with, in all material respects, all of Agharazi's obligations, covenants and agreements under this Agreement; (c) since the date of the Final Statements, there shall not have been any adverse material change in, or the discovery of any previously undisclosed fact which has or could have a material adverse effect on, the Company's business, assets, liabilities or financial position or condition or prospects of the Company (other than any change in general business conditions) nor shall any change of law or any regulation, rule or policy of any governmental authority have been enacted or proposed by any government or any governmental authority which, in the Company's opinion, has or could have an adverse material effect on the Company's business, assets, liabilities or financial position or condition or prospects of the Company; (d) there are no outstanding judgments, decrees, orders, rulings or injunctions of any court or regulatory body with respect to the Company or its business which might have a materially adverse effect on the Company's business or the value of the Shares; (e) no legal or regulatory action, suit or proceeding shall be pending or threatened by any person, firm or corporation to enjoin, restrict or prohibit the purchase and sale of the Shares contemplated hereby or the right of the Purchaser to own the Shares; and (f) no law, ruling, order or decree will be in force, and no action will have been taken under any law or by any governmental authority that: (i) makes it illegal or otherwise, directly or indirectly, restrains, enjoins or prohibits the completion of the transactions contemplated by this Agreement; (ii) results in a judgment or assessment of damages, directly or indirectly, relating to the transactions contemplated by this Agreement that would have a material adverse effect on the Company or the value of the Shares; or (iii) would impose any condition or restriction that, after giving effect to the transactions contemplated by this Agreement, would have a material adverse effect on the Company or the value of the Shares. 6. Conditions of Closing by Agharazi The obligation of Agharazi to complete the sale of the Shares and Canadian Health hereunder shall be subject to the satisfaction of or the compliance with, at or before the Closing Date, each of the following conditions, which are inserted for the sole benefit of Agharazi, all or any of which conditions may be waived in whole or in part by Agharazi by notice in writing given to the Purchaser: (a) all of the representations and warranties of the Purchaser made in or pursuant to this Agreement shall be true and correct in all material respects as at the Closing Date and with the same effect as if made at and as of the Closing Date, and Agharazi shall have received a certificate from the Purchaser confirming the truth and correctness in all material respects of the said representations and warranties, and an indemnity in which the Purchaser agrees to indemnify and save Agharazi harmless in respect of all claims, actions, losses, damages or costs, including legal fees and disbursements on a solicitor-and-his-own-client full indemnity basis, which Agharazi may suffer or incur as a result of any representation or warranty of the Purchaser being incorrect or breached; and (b) the Purchaser shall have performed or complied with, in all material respects, all of its obligations, covenants and agreements under this Agreement. 3 7. Vendor’s Representations and Warranties Agharazi and the Company jointly and severally represent and warrant to the Purchaser that: (a) the Company is duly organized, validly existing and in good standing with the Business Corporation Act (Canada), is a valid and subsisting company in good standing in all jurisdictions where it carries on business, and has all power, capacity, licenses, franchises, permits and rights required in order for it to carry on its business in the manner in which it is conducted at present and to own its property; (b) Agharazi is the legal and beneficial owners of all the Shares as set out in Schedule “A”, free and clear of all liens, charges, encumbrances or security interests, and Agharazi shall on the Closing Date, pursuant to the terms of this Agreement, deliver to the Purchaser good and marketable title to the Shares and shall cause the Shares to be transferred to the Purchaser, free and clear of all liens, charges, encumbrances, security interests, restrictions, pledges or demands whatsoever; (c) Agharazi has the full legal right and capacity to enter into this Agreement, perform their obligations hereunder and own or dispose of the Shares; (d) the Company is the legal and beneficial owner of its property and assets, free and clear of all liens, charges, encumbrances or security interests, and no other person has any right, option or agreement to purchase such property and assets; (e) the execution, delivery and performance of this Agreement, and the consummation of the transactions contemplated hereby, by Agharazi will not, to the knowledge of Agharazi: (i) contravene or constitute a default under any material agreement to which either of Agharazi are a party; (ii) contravene or conflict with or constitute a material violation of any provision of any applicable law binding upon or applicable to either of Agharazi or the Shares; or (iii) result in the creation or imposition of any lien, charge or encumbrance whatsoever against the Shares; (f) the director(s) and officer(s) of the Company are as set out in Schedule “A”; (g) the Company is not at the present time a party to any action, suit or other legal proceedings, or any governmental investigation relative to the Company or its business, actual or threatened, and there are no circumstances, matters or things which might give rise to any such action, suit or other legal proceedings or any such governmental investigation; (h) the Company is not at the present time subject to any audit or investigation, actual or threatened, by any third party provided or insurer, and there are no circumstances, matters or things which might give rise to any such audit or investigation; 4 (i) the Company is not a party to, bound or affected by or subject to any indenture, mortgage, lease, agreement, instrument, provisions in its articles or by-laws, statute, regulation, order, judgment, decree or law which would be violated, contravened or breached by or under which any default would occur as a result of the execution and delivery of this Agreement or the performance of any of the terms hereof; (j) Agharazi is not a non-resident of Canada for the purposes of the Income Tax Act (Canada); (k) the financial condition of the Company is now at least as good as the financial condition reflected in the Annual Financial Statements, subject to seasonal fluctuations; (l) all material financial transactions of the Company have been recorded in the financial books and records of the Company in accordance with good business practice, and such financial books and records: (i) accurately reflect in all material respects the basis for the financial condition and the revenues, expenses and results of operations of the Company shown in the Annual and Interim Financial Statements, and (ii) together with all disclosures made in this Agreement or in the schedules attached hereto, present fairly in all material respects the financial condition and the revenues, expenses and results of the operations of the Company as of and to the date hereof; (m) there are no liabilities (contingent or otherwise) of the Company of any kind whatsoever, and there is no basis for assertion against the Company of any liabilities of any kind; (n) since the Statements Date, the Company has not: (i) incurred any obligation or liability (fixed or contingent), except normal trade or business obligations incurred in the ordinary course of the business, none of which is materially adverse to the Company; (ii) created any lien, charge, encumbrance or security interest upon any of its properties or assets, except as described in this Agreement or in the schedules hereto; (iii) sold, assigned, transferred, leased or otherwise disposed of any of its properties or assets, except in the ordinary course of the business; (iv) purchased, leased or otherwise acquired any properties or assets, except in the ordinary course of the business; (v) waived, canceled or written-off any rights, claims, accounts receivable or any amounts payable to the Company, except in the ordinary course of the business; (vi) entered into any transaction, contract, agreement or commitment, except in the ordinary course of the business of the Company; (vii) terminated, discontinued, closed or disposed of any plant, facility or business operation; 5 (viii) had any supplier terminate, or communicate to the Company, the intention or threat to terminate its relationship with the Company, or the intention to substantially reduce the quantity of products or services it sells to the Company, except in the case of suppliers whose sales to the Company are not, in the aggregate, material to the business of the Company or the condition of the Company; (ix) had any customer terminate, or communicate to the Company, the intention or threat to terminate, its relationship with the Company, or the intention to substantially reduce the quantity of products or services it purchases from the Company, or its dissatisfaction with the products or services sold by the Company, except in the case of customers whose purchases from the Company are not, in the aggregate, material to the business of the Company or the condition of the Company; (x) suffered any extraordinary loss relating to the business of the Company; (xi) made or incurred any material change in, or become aware of any event or condition which is likely to result in a material change in, the business of the Company or the condition of the Company or its relationships with its customers, suppliers or employees, or (o) the Company is not committed to make any capital expenditures, nor have any capital expenditures been authorized by the Company at any time since the Statements Date, except for capital expenditures made in the ordinary course of the routine daily affairs of the business of the Company which, in the aggregate, do not exceed $25,000.00; (p) the Company is not in default or breach of any contracts, agreements, written or oral, or other instruments to which it is a party, and there exists no state of facts which after notice or lapse of time or both would constitute such a default or breach, and all such contracts, agreements or other instruments are in good standing and the Company is entitled to all of their benefits; (q) the accounts receivable of the Company reflected in the Annual Financial Statements and all accounts receivable of the Company arising since the Statements Date arose from bona fide transactions in the ordinary course of the business of the Company and are valid, enforceable and fully collectible accounts (subject to a reasonable allowance, consistent with past practice, for doubtful accounts as reflected in the Annual Financial Statements or as previously disclosed in writing to the Purchaser). Such accounts receivable are not subject to any set-off or counterclaim; (r) the Inventory, is good and usable and is capable of being processed and sold in the ordinary course of the business of the Company at normal profit margins; (s) Agharazi has previously delivered to the Purchaser a true and complete list of all customers of the business of the Company as of the date hereof. The Company is the sole and exclusive owner of, and has the unrestricted right to use, such customer list. Neither the customer list nor any information relating to the customers of the business of the Company have, within three years prior to the date of this Agreement, been made available to any person other than the Purchaser. Neither Agharazi nor the Company has any knowledge of any facts which could reasonably be expected to result in the loss of any customers or sources of revenue of the business of the Company which, in the aggregate, would be material to the business or the condition of the Company; 6 (t) the Company’s minute books and records are accurate and complete in all material respects; (u) the business of the Company has been and will be, until the Closing Date, carried on in the ordinary course and Agharazi know of no changes in the business of the Company or transactions out of the ordinary course that are in the aggregate materially adverse to the Purchaser; (v) Agharazi have no information or knowledge relating to the Company or its business or its assets which, if known to an intentioned purchaser, might reasonably affect his decision to enter into this transaction or materially affect his assessment of the value of the Company or the Shares; (w) the authorized and issued capital of the Company is as set out in Schedule “A”; (x) this Agreement constitutes a valid and binding agreement of Agharazi, enforceable against Agharazi in accordance with the terms hereof, except where such enforcement may be limited by bankruptcy, insolvency and other laws affecting the rights of creditors generally and subject to equitable remedies that may be granted in the discretion of a court of competent jurisdiction; (y) in regards to the acquisition of the Vansen Shares, Agharazi acknowledges and confirms that: · Agharazi is not a “US Person,” as such term is defined in Rule 902(k) of Regulation S. · Agharazi is not purchasing the Vansen Shares for the benefit of a US Person. · Agharazi is purchasing the Vansen Shares as an investment and not with a view towards resale. · It has been called to Agharazi’s attention that this investment involves a high degree of risk, and no assurances are or have been made regarding the economic advantages, if any, which may inure to its benefit. The economic benefit from an investment in the Vansen Sharesdepends on the ability of the Purchaser to successfully conduct its business activities. The accomplishment of such goals in turn depends on many factors beyond the control of the Purchaser or its management. Accordingly, the suitability for any particular investor in the Vansen Shareswill depend upon, among other things, such investor's investment objectives and such investor's ability to accept speculative risks, including the risk of a total loss of investment in theVansen Shares. Agharazi’s advisor(s), if any, and Agharazi have carefully reviewed and understand the risk of, and other considerations relating to, an investment in the Vansen Shares. 7 · Agharazi is able to bear the economic risks of this investment, is able to hold the Vansen Sharesfor an indefinite period of time, and has sufficient net worth to sustain a loss of the entire investment in the Purchaser in the event such loss should occur. · The Purchaser has answered all inquiries that Agharazi has made of it concerning the Purchaser or any other matters relating to the business and proposed operation of the Purchaser and the offer and sale of theVansen Shares. · Agharazi will offer, sell or otherwise transfer the Vansen Shares only (A) pursuant to a registration statement that has been declared effective under the Securities Act, (B) pursuant to offers and sales that occur outside the United States within the meaning of Regulation S in a transaction meeting the requirements of Rule 904 (or other applicable Rule) under the Securities Act, or (C) pursuant to another available exemption from the registration requirements of the Securities Act, subject to the Purchaser’s right prior to any offer, sale or transfer pursuant to clauses (B) or (C) to require the delivery of an opinion of counsel, certificates or other information reasonably satisfactory to the Purchaser for the purpose of determining the availability of an exemption. · Agharazi is permitted to purchase the Vansen Shares under the laws of his home jurisdiction. · Agharazi has been independently advised as to the applicable holding period imposed in respect of the Vansen Sharesby securities legislation in the jurisdiction in which it resides and confirms that no representation has been made respecting the applicable holding periods for the Vansen Sharesin such jurisdiction and is aware of the risks and other characteristics of the Vansen Sharesand of the fact that holders of such Vansen Sharesmay not be able to resell such Vansen Sharesexcept in accordance with applicable securities legislation and regulatory policy. · Agharazi understands that if it knowingly and willingly makes false statements as to eligibility to purchase or resell securities under Regulation S, it may become subject to civil and criminal proceedings being taken by the United States Securities and Exchange Commission. § Agharazi has no present intention of becoming, a resident of the United States (defined as being any natural person physically present within the United States for at least 183 days in a 12-month consecutive period or any entity who maintained an office in the United States at any time during a 12-month consecutive period). Agharazi understands that the Purchaser may rely upon the representations and warranty of this paragraph as a basis for an exemption from registration of the securities under the Securities Act, and the provisions of relevant state securities laws. (y) Agharazi acknowledges and confirms that the Purchaser is relying on the aforesaid representations and warranties in connection with its purchase of the Shares. The aforesaid representations and warranties shall be true and current at the Closing Date as if made at that time and shall survive the closing of this transaction and shall remain in full force and effect for the benefit of the Purchaser, despite any investigation or due diligence performed by the Purchaser. 8 8. Purchaser’s Representations and Warranties The Purchaser represents and warrants to Agharazi that: (a) the Purchaser is a company duly organized, validly existing and in good standing under Nevada Revised Statutes. (b) the Purchaser has all the necessary corporate power, authority and capacity to enter into and perform its obligations under this Agreement and the execution and deliver of this Agreement and the completion of the transaction hereby contemplated have been duly authorized by all necessary corporate action on the part of the Purchaser; (c) this Agreement constitutes a valid and binding agreement of the Purchaser enforceable against it in accordance with the terms hereof, except where such enforcement may be limited by bankruptcy, insolvency and other laws affecting the rights of creditors generally and subject to equitable remedies that may be granted in the discretion of a court of competent jurisdiction; (d) the Purchaser is not a party to, bound or affected by or subject to any indenture, mortgage, lease, agreement, instrument, provisions in its articles or by-laws, statutes, regulation, order, judgment, decree or law which would be violated, contravened or breached by or under which any default would occur as a result of the execution and delivery by it of this Agreement or the performance by it of any of the terms hereof; and (e) The foregoing representations and warranties shall be true and current at the Closing Date as if made at that time. 9.Other Covenants and Terms (a) Time shall be of the essence of this Agreement. (b) This Agreement shall be binding upon and enure to the benefit of the parties hereto, and their respective heirs, executors, administrators, successors and assigns, as the case may be. (c) This Agreement shall be governed by and construed in accordance with the federal laws of Canada applicable therein. (d) This Agreement constitutes the entire agreement between the parties hereto with respect to the subject matter hereof and supersedes all prior agreements, understandings, negotiations and discussions, whether oral or written, of the parties. (e) All of the provisions of this Agreement shall be treated as separate and distinct and if any provision hereof is declared invalid or unenforceable, the same shall be severed and deleted herefrom and the other provisions shall nevertheless remain in full force and effect. 9 (f) This Agreement may be executed in one or more counterparts, each of which when so executed shall be deemed to be an original, and such counterparts together shall constitute one and the same instrument, which shall be sufficiently evidenced by any such original counterpart. (g) All dollar amounts referred to in this Agreement are in Canadian funds. (h) Unless otherwise provided for in this Agreement or in any document required by the terms of this Agreement, in the event that any disagreement as to any matter associated with this Agreement which cannot be settled arises among the parties hereto, within sixty (60) days of notice of such disagreement having been given to all parties by any other party, every such disagreement shall be referred to arbitration pursuant to the provisions of the Commercial Arbitration Act, R.S.B.C. 1996, c. 55, as amended, and in accordance with the following: (j) Any notice required or permitted to be given hereunder may be effectively given by letter addressed to Agharazi as follows: Canadian Health Empire Attn: Mr. Kazem Agharazi 44-1512 Walkley Road, Ottawa, Ontario, Canada K1V 2G7 FAX:1-866-275-9908 and to the Purchaser as follows: Vansen Pharma Inc. Attn: Ahmad Doroudian Facsimile: 604-225-0588 With a copy to: W.L. Macdonald Law Corporation Suite 400 - 570 Granville Street, Vancouver BC Canada V6C 3P1 Fax: 604.681.4760 and mailed by registered mail, postage prepaid, or delivered to that address in person or by facsimile communication; and if mailed as aforesaid any such notice shall have been deemed to have been given on the fifth business day following that on which the letter containing the notice is posted; and if faxed, any such notice shall have been deemed to have been given on the date of such transmission evidenced by a confirmation of transmission. Any party to this Agreement may change its address for service from time to time by notice given in accordance with the foregoing. (k) This Agreement may not be assigned by a party without the written consent of the other parties. 10 If the foregoing terms and conditions are acceptable to you, please sign, date and return the duplicate copy of this Agreement to the undersigned, retaining one copy for your records. Yours very truly, /s/ Ahmad Doroudian Ahmad Doroudian, Ph.D. CEO Vansen Pharma Inc. The undersigned hereby accept the terms and conditions as set out above. Dated this 11 day ofMarch, 2014. CANADIAN HEALTH EMPIRE, a sole proprietorship By: /s/ Kazem Agharazi SIGNED, SEALED AND DELIVERED by Mr. Kazem Agharazi in the presence of: /s/ Ahmad Doroudian Signature Ahmad Doroudian Name Address CEO Occupation 11 SCHEDULE “A” Authorized Share Capital Issued Share Capital Name Cert # # Shares Share Type Directors and Officers: 12 SCHEDULE “B” INVENTORY LIST I. SOFTGEL INVENTORY NOM DU PRODUIT Stock Cost Market value chewy gel cream orange fish Chewy gel cream orange fish chewy gel cream orange fish Total DEPA DEPA DEPA DEPA DEPA DEPA DEPA Total Evening Primose 500 mg Evening Primose 500 mg Evening Primose 500 mg Total Hemp oil Hemp oil Total HoodiaSure HoodiaSure HoodiaSure HoodiaSure Total Super garlic oil 300 mcg Super garlic oil 300 mcg Total Wheat Germ Oil Wheat Germ Oil Wheat Germ Oil Total 13 SCHEDULE “B” INVENTORY LIST II. RAW MATERIAL INVENTORY II. RAW MATERIAL INVENTORY No Description weight KG location unit price Total RM0011 Betain Anhydrous 25 RM0012 Betain Anhydrous 25 RM0013 magnesium Oxid powder 10 RM0014 N-acctyl -L-cytene 25 RM0015 L-leucine Ethylster 10 RM0916 HMB NON HIGH DENSITY20 20 RM0703 L-ISOLEUCINE GRANULAR 5 RM0017 Betain Anhydrous 25 RM0018 N-acctyl -L-Tyrosin 25 RM0019 N-acctyl -L-Tyrosin 5 RM0020 N-acctyl -L-Glutamin 10 RM0021 Inositol Hexaphosher 20 RM0022 Creatine Pyrurat 10 RM0873 L-carnitine Arginat DHCL 10 RM0024 L-Aspartic 15 RM0025 Comax Art Butter Scotch Powder 25 RM0026 L-Ornithin HCL 7 RM0027 Hesperidin 10 RM0028 Citrus Aurantium 10% 15 RM0029 Aspertame 15 RM0030 MCC Vida 10 $- 14 No Description weight KG location unit price Total RM0031 MCC Vida 8 $- RM0032 MCC Vida 12 $- RM0033 Comax Art Butter Scotch Powder 25 RM0034 Comax Cake&Cream Powder 25 RM0035 Sawpalmato 20 RM0036 Macca Powder RM0037 L-Tyrosin 20 RM0038 Sawpalmato Berries 15 RM0039 Ginger Root Powder 25 RM0040 L-leucine HCL 15 RM0041 Papin 25 13018-17 RM0042 papiun Powder 20 13018-17 RM0043 L-arganin (L-Pyrogltamate) 7 13018-17 RM0044 L-Arganin HCL 15 13018-17 RM0045 BCAA granulat Blend 10 13018-17 RM0046 7 Methoxyisoflavour 7 13018-17 RM0047 HMB L_ARGANIN SALT 25 13018-17 RM0048 Tri-Creatin Malet 25 13018-17 RM0049 Glucoronalactone 25 13018-17 RM0050 creatin Alpha Ketouglul 25 13018-17 RM0051 L-Carnatin HCL Estyer 25 13018-17 RM0052 Creatine Ethyl Ester HCL 15 13018-17 RM0053 L-Arganin Ketoisocapraate 25 13018-17 RM0054 Watson 7 13018-17 15 No Description weight KG location unit price Total RM0055 Citrulin 4 13018-17 RM0056 L-carnatine Tarirat 25 13018-17 RM0057 Pikamilon HCL( Reguvanate) 5 13018-17 RM0058 Epimedium SE icarin 10% 10 13018-17 RM0059 vanilin 0 0 $- $- RM0060 Echinacea purpurea powder 15 RM0061 L-alanyl L-glutamin 15 RM0062 Ginger Root Powder 15 RM0063 Ginsing Panex 10 RM0064 Lycium Goji (lycium Barbarum) 20 RM0065 Astragalus 4:1 root 15 RM0066 L-Arganin L-Aspertate 20 RM0067 L-Alpha Lysophosphatdyl choline 20 RM0068 Sun Flawer Oil Powder 10 RM0069 Malek Acid 10 RM0070 Trehalose 10 RM0071 colostrom 7 RM0072 Instant Inulin 5 RM0073 Fiber suger 10 RM0074 Miscler Casein 12 RM0075 citric acid 15 RM0076 Dry Drevers est 15 RM0077 Caragunan Gum 5 RM0078 maltodextrin 10 16 No Description weight KG location unit price Total RM0079 ACEK Potasium 15 RM0080 HMB NON HIGH DENSITY20 20 RM0081 Flexed oil Powder 20 RM0082 HMB calsium HMB 20 RM0083 Beta ALANINe 20 RM0084 ilicon dextrose 5 RM0085 dextrose 5 RM0086 Sawpalmato Berries 10 RM0087 Creatine Glysero Berres 10 RM0088 pamagranat Extrac powder 10 RM0089 Apple Fiber 10 RM0090 Trebullles20% 5 RM0091 Glucoman 20 RM0092 MCC103 15 RM0093 MCC104 16 RM0094 Creatine phosphate 15 RM0095 Croscromellos 25 RM0096 Croscromellos 25 RM0097 Colus furskoholis 3 Drums 20 RM0098 Colus furskoholis 3 Drums 0 $- $- RM0099 Colus furskoholis 3 Drums 0 $- $- RM0100 banaba 1% 20 RM0101 Trebullles20% No 84 3 RM0102 Kerry Caramel 15 17 No Description weight KG location unit price Total RM0103 Kerrypassin fruit 20 RM0104 Kerry lemon lime one box 20 RM0105 Kerrypine apple flaovour 20 RM0106 KerryPassion fruit 20 RM0107 Kerry cherry 20 PM0535 Kerry Strawberry powder 15 PM0536 Kerry orange powder color 25 PM0537 Kerrylemon flabovr 20 PM0538 Kerrycherry 15 PM0539 Kerrybluberry 15 PM0540 Kerrychocolate 20 PM0541 Black tea flavour 25 PM0542 Kerry trupical flavour 17 PM0543 Kerry vanila 10 PM0544 Kerry red berrys 18 PM0545 Kerry passion fruit 20 PM0546 Kerrypine apple flaovour 20 PM0547 Kerryred berris 15 PM0548 Kerry lemon lime one box 20 PM0549 Kerry blue berrys 20 PM0550 blueberry flavour 20 PM0551 Kerrycitrus flavour 20 PM0552 kerry citrus flavour 20 18 No Description weight KG location unit price Total PM0553 Rasberry flavour 20 PM0554 citrus blend 17 PM0555 blue berry 19 PM0556 cherry flavour 20 PM0549 pine apple 20 PM0550 Fruit punch Flavour 17 PM0551 Chacolate Flavour 20 PM0552 Kerry Blue Berrys 20 PM0553 Kerry Limonate Flavour 15 PM0554 Bcaa Powder 20 PM0555 Bcaa Powder 20 PM0556 BCAA Powder 6 PM0557 Lemon lime powder 15 PM0558 Acai Flavour 9 PM0558 Lemon lime Flavour 17 RM0989 Instanized Crushed Oatmeal RM0260 Milk Protein Isolate (Barpro 292) RM0131 HMB-Ca High Density 35 RM0873 L-Carnitine Arginate DiHCL (export only) RM0372 Betaline HCL RM0598 Zinc Gluconate RM0687 Waxy Maize Starch Unmodified 19 No Description weight KG location unit price Total (TB09090) RM0832 Oreo Cookie Crumbs RM0411 FD&C Blue #1 RM0386 Flavor Concepts Raspberry # 704214 RM0989 Instanized Crushed Oatmeal RM0098 Dicalcium Phosphate (Fine Granular) 0 $- RM0605 Magnesium Creatine Chelate RM0260 Milk Protein Isolate (Barpro 292) RM0238 Vanillin RM0827 Kerry Blueberry MC011358 RM0868 Kerry Creamy Vanilla 714101 RM0916 HMB non high density 50 RM0987 Lecithin F Powder 42 RM0440 L-Citrulline Malate 1:1 0 $- RM1077 Kerry Cranberry Raspberry WONF ID RM0535 Zinc Sulfate Monohydrate 0 $- RM0131 HMB-Ca High Density 35 RM0477 Cellulose Gum 0 $- RM0734 Kerry Blue Raspberry MC010198 RM0744 Strawberry Powder RM0619 Rasberry flavour 5 $- $- RM0976 graep Artificial 10 RM0010 french Vanila 15 20 No Description weight KG location unit price Total RM0338 watermelone 7 RM0017 Coke & Cream 20 RM0333 tropical Punch 10 RM0076 chocolate fedge 10 RM0025 vanila 10 $- $- RM0581 masking agent 9 RM0631 cranberry juice powder 5 RM0093 Caffein Mask 5 RM0806 V.D coconat 15 RM0807 V.D Orange 10 RM0808 pinut clada 15 RM0767 Apricot Powder RM0127 Green Tea Extract 50% Poly/15% Caf $- RM0817 Sweet Potato Powder RM0461 Orotic Acid 0 $- RM0536 Magnesium Oxide Powder 0 $- RM0766 Plum Powder 0 $- RM0765 Blackberry Powder $- RM0913 Phenylethylamine HCL 0 $- RM0755 Green Coffee 45% 0 $- RM0565 Green Tea 60% EGCG (Decaffeinated) 0 $- RM0049 Avena Sativa 4:1 Extract 0 $- 21 No Description weight KG location unit price Total RM0761 Pomegranate Extract 0 $- RM0831 Citrus Aurantium 10% 0 $- RM0624 L-Leucine Ethyl Ester 0 $- RM0123 Grape Shade CC3055 0 $- RM0990 Psyllium Husks 85% 40 Mesh Powder 0 $- RM0071 Cayenne Pepper 40,000 HU 0 $- RM0523 Maca PE 4:1 0 $- RM0170 Muira Puama Powder 0 $- RM0395 Yerba Mate Powder 0 $- RM0432 Micro-Cel C-CJM103 0 $- RM0598 Zinc Gluconate 0 $- RM0912 Fucoxanthin (1%) 0 $- RM1096 Green Tea Extract 50% Poly/5% Caffeine 0 $- RM1036 Fibrex Sugar Beet Fiber 0 $- RM0408 Pumpkin Seed Powder 0 $- RM0733 Acacia Rigidula 0 $- RM0204 Silicon Dioxide HUBO115 Zeofree 5162 0 $- RM0538 White Kidney Bean Extract (Fabenol Max) 0 $- RM0240 Watson F072414 (WE16765) 0 $- RM0068 Canola Oil #COR311 0 $- RM0265 Nettle 6:1 1% Silica 0 $- 22 No Description weight KG location unit price Total RM0687 Waxy Maize Starch Unmodified (TB09090) 0 $- RM1031 Salvia Officinalis Leaf(Sage Leaf Pwd) 0 $- RM0009 Cranberry Juice Powder 0 $- RM0504 Apple Pectin Powder $- RM0726 Razberi-K 0 $- RM0998 Thiamine HCL (Vitamin B1) Richard RM0921 Freez organic Dry kat 15 RM0533 beta caraton 1% 10 RM0390 Organic bruckly powder 10 RM0786 Wild Black tea 45 RM0751 RM0610 Dandelion “Ariel” Powder 0 $- RM0632 Nopal Cactus Powder 0 $- RM0832 Oreo Cookie Crumbs RM0582 Quinoline Yellow RM0835 L-Phenylalanine RM0090 Dry sweet Potato 7 7 RM0312 bioCor Vita berry Belnd 2 RM0615 CLA powder 15 RM0498 CLA powder 15 RM0243 Organic Sweet Cherry 5 RM0095 Dry sweet apple 5 23 No Description weight KG location unit price Total RM0359 lemon lime juice powder 5 RM0746 mango powder 5 RM0087 Carrot Juice powder 5 RM0636 Peach Powder 5 RM0855 potato Powder 5 RM0328 Plum Powder RM0821 Apricot Powder 10 RM0081 Cinamon powder 20 RM0531 Whey protein 80 RM0411 FD&C Blue #1 RM0232 green Alga 25 RM1025 L-Arginine Base L-Norvaline Ethyl Ester 0 $- Marine Ext.(5% Anserine/10% 0 $- Nettle Leaf Extract 4:1 0 $- RM0386 Flavor Concepts Raspberry # 704214 RM0793 Caffeine Microencapsulated 60% 0 $- RM0809 Magnesium Tashinoate B(MTB) 0 $- RM0870 Invertase $- RM0871 Amylase $- 24 No Description weight KG location unit price Total RM1131 Potassium Phosphate 0 $- RM1068 AminoMelon RM0599 Vitamin D3 (Cholecalciferol) 0 $- RM0703 L-Leucine Granular 0 $- RM1062 Chia Seed 0 $- Lemonad Powder 18 25 SCHEDULE “C” INVENTORY LIST III. PACKAGING MATERIAL INVENTORY Code Description Last Cost Total Stock Cost PM0189 110mm T/E Lid White w/ PS22 Liner 47 PM0060 38mm Reg Lid Black PM0057 33mm Reg Lid White PM0070 45mm Reg Lid Red PM0458 Scoop, 7.5cc Medium Handle PM0071 45mm Reg Lid Gold GNC PM0457 32oz Jar Black HDPE 89/400 PM0041 150cc White HDPE 38/400 PM0054 Scoop, 29.6cc Clear (Short Handle) PM0224 89mm T/E Lid Gold with PS22 Liner (GNC) PM0069 45mm Reg Lid White PM0435 53mm Blue(Grey) Lid Induction Seal (GNC) PM0414 1L T/E White HDPE (89mm) PM0434 950cc Blue(Grey) GNC 53/400 PM0103 Scoop, 11cc Clear (Long Handle) PM0507 32oz 89mm HDPE Bottle Starchem PM0390 500cc White HDPE Pano Finish 89/400 PM0433 500cc Blue(Grey) GNC 53/400 PM0407 Scoop, 15cc Clear (Long Handle) PM0388 1L T/E Black HDPE (89mm) PM0508 89mm Flat Lids, Heat Induction Starchem 26 Code Description Last Cost Total Stock Cost PM0173 Food Liner Bags(Large) 38*62 2.0 mil PM0091 89mm T/E Lid White with PS22 Liner PM0225 110mm T/E Lid Gold with PS22 Liner (GNC) PM0509 Scoop, 11cc Clear (Short Handle) PM0045 Scoop, 20cc Clear (Short Handle) PM0304 950cc Dark Amber PET 53/400 PM0051 250cc Clear PET 45/400 PM0462 Scoop, 55cc Clear (Long Handle) PM0012 1.5L T/E White HDPE (110mm) PM0063 38mm Reg Lid White with PS22 Liner PM0078 500cc Regular Amber 45/400 48 PM0028 110mm T/E Lid White w/ PS22 Liner 47 PM0278 500cc T/E Black HDPE Pano 89/400 35 PM0275 400cc Clear PET 45/400 33 27 SCHEDULE “D” ACCOUNTS RECEIVABLES 28 SCHEDULE “E” PRODUCT REGISTRATIONS NPN/DIN-HM Brand Name(s) Licence Holder Current Status NPN/DIN-HM: Natural Product Number (NPN) or Homeopathic Medicine Number (DIN-HM) Meno Ii Canadian Health Empire Active Zincola Canadian Health Empire Active Men'S Support Canadian Health Empire Active Chondroitin Complex Canadian Health Empire Active O2 Canadian Health Empire Active Leanavit Tm Canadian Health Empire Active Beta Alanine Canadian Health Empire Active Hmb Canadian Health Empire Active Beta Alanine Canadian Health Empire Active L-Carnitine Canadian Health Empire Active Amino + Arginine; Canadian Health Empire Active Canadian Arginine Omega-3 Super Krill Oil; Canadian Health Empire Active Super Krill 1500 Canadian Primrose Canadian Health Empire Active Whey Protein Isolate; Canadian Health Empire Active Amino Whey; Branch Chain Aa; Recover Protein Bone Guard Formula Canadian Health Empire Active Ironex; Canadian Health Empire Active Iron Complex Formula; Iron Support Formula Liverex; Canadian Health Empire Active Canadian Liver Support Formula; Healthy Liver 29
